Citation Nr: 0308643	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  00-01 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for shortness of breath, 
currently diagnosed as chronic obstructive pulmonary disease.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to April 1946.  
He is a recipient of the Bronze Star.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which granted denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder, and denied service connection for a respiratory 
condition claimed as shortness of breath.  The veteran filed 
a timely notice of disagreement as to the respiratory claim, 
and the RO subsequently provided a statement of the case 
(SOC).  In January 2000 the veteran perfected his appeal, and 
the issue was subsequently certified to the Board.  

The veteran presented in April 2001 for a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ) at 
the RO; a transcript is of record.  


FINDING OF FACT

The competent evidence of record is in relative equipoise as 
to whether the veteran has a current respiratory disorder 
that is the result of some incident or event of his active 
military service in World War II.  


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, the Board 
concludes that his shortness of breath, currently diagnosed 
as chronic obstructive pulmonary disease, was incurred in, or 
as a result of, active military service.  38 U.S.C.A. §§ 
1110, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West 2002)).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

It appears in this case that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims folder, and that the 
VA medical examinations and clinical records, as well as the 
medical opinions obtained by the Board through additional 
development, are sufficient to resolve the matter. 

II.  Facts and Analysis

The veteran is seeking service connection for a respiratory 
disorder, which he describes as shortness of breath.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in, or as a result of, 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  
Moreover, that a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

In the present case, service medical records indicate that 
the veteran was diagnosed in January 1946 with pharyngitis 
catarrhal, acute, severe, cause undetermined.  No further 
respiratory symptoms were documented for many years after 
service.

VA pulmonary function tests conducted in March 1999 revealed 
reduced diffusion capacity, which was found to be consistent 
with a pulmonary vascular process.  However, the nature of 
the process was unclear from the report.  

VA outpatient treatment reports show ongoing treatment for a 
respiratory condition.  A progress note dated in May 1999 
indicates a history of chronic obstructive pulmonary disease 
(COPD).  In June 2000 the veteran's electrocardiogram (ECG) 
was noted to be abnormal, and the diagnosis of COPD was 
continued.  A November 2000 treatment record indicates 
chronic airway obstruction.  In December 2000, VA outpatient 
treatment records noted an active diagnosis of COPD.  

The veteran presented for a Travel Board hearing before the 
undersigned VLJ in April 2001.  He reported suffering from 
respiratory problems in service, which he contended had 
continued and gotten progressively worse since that time.  He 
testified that although he did not smoke in service, he was 
exposed to second hand smoke during troop transport in the 
holds of ships and in train cars, and in foxholes.  He also 
reported being sprayed with DDT for lice.  According to the 
veteran, he was knocked unconscious twice by explosions in 
battle.  The Board notes that the veteran is a recipient of 
the Bronze Star, which is indicative of combat experiences in 
service.  It is also noted that in January 2000 the RO 
received a buddy statement from D.L.P., who also reported 
that the veteran was a non-smoker and that they were exposed 
to DDT in service.  The veteran further testified that, post-
service, he began using inhalers for breathing difficulty in 
the 1950's, but that there was no documentation because his 
doctor was a family friend.

An outpatient treatment record dated in June 2001 revealed 
sinus bradycardia at 57 minutes but an otherwise normal ECG.  
In July 2001 diagnostic testing revealed a minimal 
obstructive lung defect.  

The veteran was afforded a VA examination in August 2001, 
which revealed decreased forced vital capacity in the supine 
position suggestive of diaphragmatic weakness.  Examination 
also revealed mild to moderate aortic regurgitation, which 
the examiner opined could contribute to the veteran's 
shortness of breath.  The examiner concluded that the veteran 
had been exposed to chlorophenothane (DDT) but that his 
shortness of breath was not related to such exposure.  

In September 2002 the Board attempted to further develop the 
veteran's claim of entitlement to service connection for 
shortness of breath pursuant to 38 C.F.R. § 19.9 (2003).  
More specifically, the Board requested that the August 2001 
VA examiner provide an addendum to his examination report, 
which indicated whether the veteran's shortness of breath was 
due to any incident or event of active military service other 
than exposure to DDT.  In January 2003, the VA examiner noted 
that the veteran reported a history of pneumonia in service.  
The examiner, while noting that the record was silent for a 
diagnosis of pneumonia in service, opined that it was 
"remotely possible" that the veteran's shortness of breath 
was related to such an episode.  Then the examiner concluded 
that it was "at least as likely as not that [the veteran's] 
shortness of breath could be related to any other incident or 
event of military service."  No further explanation was 
offered.  

The Board determined that the addendum required further 
explanation and therefore, in a development memo issued in 
March 2003 pursuant to 38 C.F.R. § 19.9, requested another 
statement from the physician.  In April 2003 an addendum was 
issued pursuant to the Board's request.  The examiner noted 
thorough review of the veteran's claims folder.  Based upon 
the veteran's entire history as reported previously, as well 
as reported history of exposure to toxic fumes resulting from 
intense gunfire in battle, and chemical pneumonitis in 
service, prolonged exposure to asbestos while on board 
transport ships in service, and his diagnosis of acute severe 
pharyngitis in January 1946, the examiner concluded that the 
veteran's current shortness of breath was at least as likely 
as not incurred in service.  

It is well-established that the Board is not permitted to 
reach our own medical conclusions.  Instead, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  It is 
the Board's responsibility to evaluate the entire record on 
appeal.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).

Having sought and received the medical advice described 
above, the Board finds that the competent evidence in the 
present case, although by no means preponderating in favor of 
the veteran, appears to be in approximate equipoise as to 
whether the veteran's current respiratory condition, which is 
manifested by shortness of breath and diagnosed as COPD, is 
related to his active military service.  38 C.F.R. §§ 3.102, 
3.303.  

Therefore, and for the reasons discussed above, the Board 
finds that the veteran is entitled to service connection for 
shortness of breath, currently diagnosed as COPD.  




ORDER

Service connection for shortness of breath, currently 
diagnosed as chronic obstructive pulmonary disease, is 
granted.  




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

